                  Case 1:16-cv-04019-ER-OTW Document 200
                                                     197 Filed 04/21/20
                                                               04/17/20 Page 1 of 1




                                                                 April 17, 2020
                                                                                                                     X
     VIA CM/ECF
     The Honorable Edgardo Ramos
     Thurgood Marshall United States Courthouse
     40 Foley Square, Room 619                                                                     4/20/20
     New York, NY 10007

     Re:       Wiener v. AXA Equitable Life Insurance Company, et al.: 1:16-cv-04019-ER

     Dear Judge Ramos:

             Pursuant to Rule 5.2 of the Federal Rules of Civil Procedure, Plaintiff respectfully moves for an
     Order sealing Plaintiff’s Memorandum in Support of Plaintiff’s Motion for Partial Summary Judgment
     and Exhibits E, F, H, K, M, and Q to Plaintiff’s Memorandum in Support. Plaintiff’s Memorandum in
     Support contains excerpts from Defendant AXA Equitable Life Insurance Company’s confidential and
     proprietary life insurance manual. Exhibits E, F, H, K, Q also include confidential and proprietary
     information and testimony concerning Defendants’ business. Exhibit M includes a copy of a check with
     Plaintiff’s account information and Exhibit H is Plaintiff’s life insurance reinstatement application,
     which includes Plaintiff’s confidential medical information.

            Counsel for Plaintiff has conferred with counsel for Defendants and they support the sealing of
     these documents.

            Plaintiff respectfully requests this letter motion be granted in its entirety and an Order be issued
     sealing Plaintiff’s Memorandum in Support and Exhibits E, F, H, K, M, and Q to Plaintiff’s
     Memorandum in Support.

                                                                           Sincerely,
                                                                           /s/Theresa A. Guertin
                                                                           Theresa A. Guertin, Esq.
                                                                           /s/Lawrence F Reilly
                                                                           Lawrence F. Reilly, Esq.


     cc:       Counsel of Record via CM/ECF




_____________________________________________________________________________________________________________________________________________________
                                                            35 Nutmeg Drive, Suite 140
California                                                      Trumbull, CT 06611                                                            Florida
                                                                  Tel 203.287.2100
                                                                 www.sdvlaw.com
